Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 1-24 have been amended herein and Claims 25-46 remain withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitation added by this amendment:
market windows comprising one or more fields configured to display and dynamically update, in real time, a customized portion of broker-created product information corresponding to at least one financial product market without any request . . .

lacks sufficient support in the specification.  Applicant is required to point specifically to support in the specification for this limitation in its entirety.  Moreover, the phrase “without any request” is a negative claim limitation, which is not supported.  In this regard, see MPEP § 2173.05(i); Inphi Corporation v. Netlist, Inc. (Fed. Cir. 2015)(holding Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344, 1351 (Fed. Cir. 2012), which states that “[n]egative claim limitations are adequately supported when the specification describes a reason to exclude the relevant limitation”).  Claims 2-24 depend from Claim 1 and are likewise rejected under § 112(a).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-24 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps (tailored as an apparatus claim (A virtual over-the-counter exchange system)) are directed towards the provision of a user interface comprising certain conventional tools (data entry, market information conveyance, providing contact information, instant messaging, and filtering, etc.). See, Specification at [0004], messaging is conventional; Microsoft Access® for an interface to a database presenting fields, filtering, etc.; prior art publications of record.  The claims are economic in nature, and merely automate/digitize long standing commercial practices (selling financial products over an exchange), previously performed manually by stock brokers, brokerage/financial planning firms.  Such practices including receiving and manually converting data, customizing data for designated traders, and storing and displaying data, charts, etc.  As such, the amended claims continue to recite an abstract idea(s) under Alice Corporation.   
  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the interface, configured to display and dynamically update in real-time, and environment financial weather products) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), and/or generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)).  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  Here, the market maker interface generically recites data entry fields, a contact screen, an instant messaging screen and a filter screen all well known in the market maker interface arts.  The claims addition of dynamically updating to the extent that the claims automate what was previously done manually (and visually), the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
**Applicant points to the allowance in the parent case, and its reference to Trading Technologies v. CQG, and here, essentially recites a basic market maker interface with the dynamically updating in real-time limitation that was discussed in the parent case.  Trimming more than half of the apparatus details from parent claim 1, but retaining the real-time updating is insufficient.  The Notice of Allowance in the parent case specifically stated that this limitation “in addition to the other limitations of the claims effect a practical application.”  There is not sufficient support in the specification that would support the addition of dynamically updating a customized portion of broker-created product information corresponding to at least one financial product market without any request.  It is not known what is captured by broker-created . . . and whether this presents innovative subject matter.  
Under part 2b, the additional elements (a device, digital keyboard, digital payment application, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology. The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular, albeit well-understood, routine and conventional technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant case.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2003/0033212 to Sandhu et al., in view of US 2002/0032644 to Corby et al.
With respect to Claim 1, Sandhu teaches a virtual over-the-counter exchange system, including a computing system comprising a processor, memory and GUI (Abstract; FIG. 49-76), the interface comprising: data entry fields configured to  receive entry of financial product information ([0492]) that comprises financial products (Abstract), and a designation of a specific portion of the financial product information to be sent to a trader (FIG. 49-76), the financial product information comprising at least one of product term, start date, end date, location, time period, structure type, units, $Tick/unit, floor/cap, index type, and index variable ([0278-88]);
market windows comprising one or more fields configured to display and dynamically update, in real time, a customized portion of broker-created product information corresponding to at least one financial product market without request ([0173] “presentation of real-time market data”; [0851] –where a broker selects a particular ticker to track within the window would read upon this limitation; Sandhu teaches monitoring and tracking price quotes (throughout), and at [0999] where a company symbol is displayed) relating to multiple markets, each market corresponding to one of the one or more products (FIG. 36);
a contact screen comprising a list of selectable contacts, wherein selection of a contact enables at least one of receipt of information related to a selected contact, communication with a selected contact, and display of the market windows involving the selected contact; (FIG. 78)
an instant messaging screen configured to communicate with one or more selected contacts ([0214], email communication; [0653], telephone details; FIG. 7, 9); and
a market filter screen comprising a list of selectable market factors, wherein selection of one or more market factors causes only the market windows that correspond with the selected market factors to be displayed ([0091];[0907];[0962];[0995]; FIG. 76 showing trade types that can be made “visible,” wherein a trade type would include a market factor). Even if Sandhu does not teach the specific term “market factors” as Applicant argues, they are not subject to patentable weight. Such specific factors are printed matter1, and Sandhu teaches filtering based on factors, in general.  
Sandhu fails to expressly teach, but Corby teaches the products being weather-based products being traded on an exchange. As discussed in Corby there is a need to facilitate the trade of overlooked weather-derivatives amongst traders. [0010-16]  As such, it would have been obvious to one of ordinary skill in the art to modify Sandhu to apply its teachings to weather-based derivatives in order to facilitate their trading as well.
With respect to Claim 2, Sandhu teaches supplementary data entry fields generated based upon the financial product information entered in the data entry fields. (FIGS. 45-65)
With respect to Claim 3, Sandhu teaches wherein the supplementary data entry fields are generated based upon a structure type of at least one of the one or more weather products. (FIGS. 45-65)
With respect to Claim 4, Sandhu teaches wherein the supplementary data entry fields are generated based upon an index type of at least one of the one or more weather products. ([0277], index)
With respect to Claim 5, Sandhu teaches wherein the data entry fields comprise a pull-down menu having a list of options for selection of the financial product information. (FIGS. 45-65)
With respect to Claim 6, Sandhu teaches wherein information entered in the data entry fields comprises a structure code related to the financial product information being entered. (FIGS. 45-65, floor, swap, etc.)
With respect to Claim 7, Sandhu teaches wherein the market factors comprise at least one of market status, market term, market location, and market structure. (e.g., [0192], “market data”)
With respect to Claim 8, Sandhu teaches an add bid button in each market screen, the add bid button generating a separate add bid interface upon selection of the add bid button, the add bid interface comprising add bid data entry fields for entry of a bid and a bid amount. ([0885])
With respect to Claim 9, Sandhu teaches an add offer button in each market screen, the add offer button generating a separate add offer interface upon selection of the add offer button, the add offer interface comprising add offer data entry fields for entry of an offer and an offer amount. ([0885])
With respect to Claim 10, Sandhu teaches a bid/offer edit menu, the bid/offer edit menu being generated upon selection of a bid or offer displayed in a market screen, the bid/offer edit menu facilitating an edit, addition, pause, or deletion of the selected bid or offer. ([0885])
With respect to Claim 11, Sandhu teaches new market data entry fields for entry of new market financial product information to define a new product, the new market data entry fields being generated upon selection of a new market derivation button within a selected market screen, the new market data entry fields being at least partially entered based upon the market of the selected market screen. (e.g., [0192], “market data”)
With respect to Claim 12, Sandhu teaches a post trade button in each market screen, the post trade button generating a trade entry interface upon selection of the post trade button, the trade entry interface comprising trade data entry fields for entry of trade information. [0885]
With respect to Claim 13, Sandhu teaches wherein the trade information comprises at least one of a seller of a product, a buyer of a product, a trade amount, a tick, a limit, and a clearing mechanism. (e.g., FIG. 65)
With respect to Claim 14, Sandhu teaches market update selection tools, upon being selected, selectively distributes market updates for a selected market to users. (e.g., [0884], market continually-updated)
With respect to Claim 15, Sandhu teaches wherein the market update selection tools comprise one or more of: i) an all button, selection of which sends market updates to all clients of a market maker firm; ii) a personal button, selection of which sends market updates to all contacts in the list of contacts; iii) a best button, selection of which sends market updates to traders with the best bid and offer in the selected market; and iv) an interested button, selection of which sends market updates to a list of interested traders in the selected market. ([0884])
With respect to Claim 16, Sandhu teaches an interested users input interface for selecting the list of interested traders from the list of contacts. ([0777]; [0950])
With respect to Claim 17, Sandhu teaches market action selection tools for archiving, pausing, and reactivating a selected market. ([0999], select all or a partial list of system providers)
With respect to Claim 21, Sandhu teaches wherein the contact screen and market filter screen share a joint contact-market filter screen. (see, Claim 1.  It has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973)).
With respect to Claim 22, Sandhu teaches wherein the market maker comprises a broker. [0003]
With respect to Claim 23, Sandhu teaches wherein a market is indicated as updated to market makers sharing the market maker interface when the market is updated by a market maker. [0884-85]
With respect to Claim 24, Sandhu teaches wherein selection of a contact from the list of selectable contacts on the contact screen results in a filtered display of markets in which the selected contact has at least one of a bid and an offer. ([0957], profile)

Claim 18 is rejected under § 103(a) as being unpatentable over Sandhu, in view of Corby, and further in view of US 2008/0010221 to Co et al.
With respect to Claim 18, the combination of Sandhu and Corby fails to expressly teach a bundling button, selection of which generates a bundling interface, the bundling interface i) grouping a collection of selected markets to form a bundle; ii) comprising bundling data entry fields for entry of bundling information and selected market information; and iii) generating a bundling string based on the information entered in the bundling data entry fields. Co however, teaches consideration of derivatives as a bundle (e.g., [0023]). Sandhu and Corby teach the other limitations having a button, data entry and data string based on the product (i.e., bundle), etc. Co further discusses a need for more conveniently processing and clearing derivatives. ([0004-06])  As such, it would have been obvious to one of ordinary skill in the art to modify the combination of Sandhu and Corby to include bundling as taught by Co, in order to facilitate processing and clearing of derivatives.
With respect to Claim 19, the combination of Sandhu and Corby fails to expressly teach, but Co teaches the bundling string including: i) the bundling information comprising at least a bundling name; ii) a market string for each selected market; iii) an indication as to whether each selected market is to be purchased or sold; iv) and the tick, limit, start date, and end date of each selected market. ([0004]) Under the same rationale as Claim 18, it would have been obvious to one of ordinary skill in the art to modify Sandhu and Corby accordingly.
With respect to Claim 20, the Sandhu teaches a screen that displays one or more products, the collections of markets that form the products, and bids and offers in each of the markets of each of the products (FIGS. 45-65; [0884]).

Response to remarks
Applicants remarks dated 4/4/2022 have been considered, but are not persuasive where objections/rejections are maintained.  The amendment modifies the market window limitation and adds a market windows comprising one or more fields configured to display and dynamically update, in real time, a customized portion of broker-created product information corresponding to at least one financial product market without request (Sandhu teaches at [0173] “presentation of real-time market data”; [0851];  where a broker selects a particular ticker to track within the window would read upon this limitation; Sandhu teaches monitoring and tracking price quotes (throughout), and at [0999] displaying a company symbol and other broker-created information)  That said, the amendment is not properly supported by the Specification.  The claim rejections are maintained.  
As per § 101, the claims continue to recite a patent ineligible invention.  Substantively adding a dynamically updating, in real time, interface is insufficient to overcome § 101.  Affirmatively reciting a computing device (processor, memory, GUI, etc.) and changing the term screens to windows fails to offer significantly more.  Again, the dynamically updating step is congruent to dynamically updating information relating to markets, which is what tickers have long done.  The parent case distinguishes from the instant case, not only in further limitations that are removed from Claim 1 herein, but also to what is being dynamically updated.  The apparatuses of Trading Technology and the parent case were recited in substantially more detail and limitation than the instant independent claims.  The Claims recite an online exchange system (or “virtual over-the-counter”) that performs basic stock brokerage functions.  The dependent claims fail to cure eligibility because an innovative concept or significantly more is not recited in either.  As the prior art publications of record show dynamic, real-time updating was well-known, routine, and conventional in the art at the time of the invention.  
	As per the prior art rejection, Applicant argues that Sandhu fails to teach market windows configured to display and dynamically update in real time, information relating to multiple markets each market corresponding to one of the one or more weather products.  But Sandhu expressly recites this limitation at [0173].  Fig. 20 and the like clearly show a screen including market data, and data entry fields as broadly claimed.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM J JACOB/            Examiner, Art Unit 3696                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.  In re Ngai, __F.3d__, 2004 WL 1068957 (Fed. Cir. May 13, 2004)(Claim at issue was a kit requiring instructions and a buffer agent.  The federal Circuit held that the claim was anticipated under 102 by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed.)  See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)(“Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability…[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.”).